DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in reply to Applicant’s Response dated 03/30/2021. Claims 1-8, 10-17, and 19 are amended. Claims 1-19 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US 20170026577, hereinafter You).

As to claim 1, You discloses a method for playing back a panoramic video (FIG. 8), comprising: 
obtaining, by a client device (FIG. 1, apparatus 101), information regarding a user field of view of a panoramic video and information regarding recommended field of view of the panoramic video (FIG. 8 and [0128], received current-field-of-view indication data [i.e. information regarding a user field of view] together with future-event-direction data [i.e. information regarding recommended field of view], in respect of recorded panoramic video output provided by panoramic video content data);
determining, by the client device, based on the user field of view information and the recommended field of view information, that a field of view range corresponding to the recommended field of view is not within a range of the user field of view (FIG. 8 and [0128], to indicate the direction of a future event in the recorded panoramic video output which is outside a current field of view); and 
displaying, by the client device, together with an image corresponding to the user field of view an image within the recommended field of view (see FIGS. 5a-5c, images of cue 504c, markers 506a-506c and diver 510 are within the recommended field of view and displayed together with field of view 502a, 502b, 502c of the viewer, in the recorded panoramic video output 500; see [0060], [0129]-[0130]). 

As to claim 5, You further discloses wherein before displaying, by the client device, within the image corresponding to the user field of view the image within the recommended field of view (see [0107]-[0108]), the method further comprises: 
determining a relative location of the user field of view and the recommended field of view in the image of the panoramic video based on the user field of view information and the recommended field of view information (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c); and 
displaying, by the client device, the image corresponding to the user field of view and the image within the recommended field of view comprises (see [0060], [0129]-[0130] and FIGS. 5a-5c): 
(FIGS. 5a-5b, future event 510 in the recorded panoramic video output 500); and 
displaying, in the display region, the image within the recommended field of view (FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510).

As to claim 6, You further discloses wherein displaying, in the display region, the image within the recommended field of view comprises at least one of: 
superimposing, based on the display region, the image within the recommended field of view onto the image corresponding to the user field of view, and displaying an image obtained after superimposition (see FIGS. 5a-5c, [0014], [0109], [0117]-[0118], sensory cue may comprise a visual cue superimposed on and formed within the video content); or 
displaying, in a current playback window, the image corresponding to the user field of view; and, wherein displaying, in the display region, the image within the recommended field of view further comprises: 
creating a recommended field of view playback window in the display region; and 
displaying, in the recommended field of view playback window, the image within the recommended field of view, wherein the recommended field of view playback window is set above the current playback window. 

As to claim 7, You further discloses wherein the method further comprises: 
(FIG. 5b and [0096], the viewer changes his current field of view 502b to move his field of view in the direction of the event); 
obtaining recommended field of view information corresponding to the current moment (see [0093], Also received by the apparatus is future-event-direction data (for example, from a metadata file for the panoramic video content data which provides the recorded panoramic video output 500). Together these data are used by the apparatus to provide a sensory visual cue 504a, 504b, 504c for a viewer of the recorded panoramic video output 500 to indicate the direction of a future event 510 in the recorded panoramic video output);
determining whether a field of view range corresponding to the recommended field of view at the current moment is within a field of view range corresponding to the changed user field of view (FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510 in the recorded panoramic video output 500); and 
when the field of view range within the recommended field of view at the current moment is within the field of view range corresponding to the changed user field of view, skipping displaying an image within the recommended field of view at the current moment (FIG. 5c and [0097], the visual cue 504c may disappear when the direction of the future event 510 in the recorded panoramic video output 50 is within the current field of view 502c, because the viewer no longer needs to be alerted to an event occurring since he will see the event with his current field of view). 

As to claim 8, You further discloses wherein the method further comprises: 
(FIG. 5b and [0096], the position of the event changes with time (as the diver moves to the left when performing his dive), and so the marker indicating the position of the event 506a, 506b, 506c also moves with the moving event); 
obtaining user field of view information corresponding to the current moment (FIG. 5b and [0093], Current-field-of-view indication data is received at an apparatus to indicate the viewer's current field of view 502a, 502b, 502c);
determining whether a field of view range corresponding to the changed recommended field of view is within a field of view range corresponding to the user field of view at the current moment (FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510 in the recorded panoramic video output 500); and 
when the field of view range corresponding to the changed recommended field of view is within the field of view range corresponding to the user field of view at the current moment, skipping displaying an image within the recommended field of view at the current moment (FIG. 5c and [0097], the visual cue 504c may disappear when the direction of the future event 510 in the recorded panoramic video output 50 is within the current field of view 502c, because the viewer no longer needs to be alerted to an event occurring since he will see the event with his current field of view).

As to claim 9, You further discloses wherein the method further comprises: 
displaying, by the client device, prompt information, wherein the prompt information is configured to prompt a user to switch a field of view (see [0063]). 

claim 10, You discloses a client device for playing back a panoramic video (FIGS. 1-2), comprising a processor and memory (see [0066]), wherein the memory is configured to store a computer readable program (see [0066]); and the processor is configured to execute the computer readable program in the memory to cause the client device to (see [0066]): 
obtain information regarding a user field of view of a panoramic video and information regarding a recommended field of view of the panoramic video (FIG. 8 and [0128], received current-field-of-view indication data [i.e. information regarding a user field of view] together with future-event-direction data [i.e. information regarding recommended field of view], in respect of recorded panoramic video output provided by panoramic video content data);
determine, based on the user field of view information and the recommended field of view information, that a field of view range corresponding to the recommended field of view is not within a range of user field of view (FIG. 8 and [0128], to indicate the direction of a future event in the recorded panoramic video output which is outside a current field of view); and 
display together with an image corresponding to the user field of view an image within the recommended field of view ((see FIGS. 5a-5c, images of cue 504c, markers 506a-506c and diver 510 are within the recommended field of view and displayed together with field of view 502a, 502b, 502c of the viewer, in the recorded panoramic video output 500; see [0060], [0129]-[0130]).

claim 14, You further discloses wherein before the displaying the image corresponding to the user field of view and an image within the recommended field of view (see [0107]-[0108]), the client device is further caused to: 
determine a relative location of the user field of view and the recommended field of view in the image of the panoramic video based on the user field of view information and the recommended field of view information (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c); and 
displaying the image corresponding to the user field of view and an image within the recommended field of view comprises (see [0060], [0129]-[0130] and FIGS. 5a-5c): 
determining, based on the relative location, a display region of the image within the recommended field of view (FIGS. 5a-5b, future event 510 in the recorded panoramic video output 500); and 
displaying, in the display region, the image within the recommended field of view (FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510). 

As to claim 15, You further discloses wherein displaying, in the display region, the image within the recommended field of view comprises at least one of: 
superimposing, based on the display region, the image within the recommended field of view onto the image corresponding to the user field of view, and displaying an image obtained after superimposition (see FIGS. 5a-5c, [0014], [0109], [0117]-[0118], sensory cue may comprise a visual cue superimposed on and formed within the video content); or 

creating a recommended field of view playback window in the display region; and displaying, in the recommended field of view playback window, the image within the recommended field of view, wherein the recommended field of view playback window is set above the current playback window. 

As to claim 16, You further discloses wherein the client device is further caused to:
determine that the user field of view changes at a current moment (FIG. 5b and [0096], the viewer changes his current field of view 502b to move his field of view in the direction of the event);  
obtain recommended field of view information corresponding to the current moment (see [0093], Also received by the apparatus is future-event-direction data (for example, from a metadata file for the panoramic video content data which provides the recorded panoramic video output 500). Together these data are used by the apparatus to provide a sensory visual cue 504a, 504b, 504c for a viewer of the recorded panoramic video output 500 to indicate the direction of a future event 510 in the recorded panoramic video output);
determine whether a field of view range corresponding to the recommended field of view at the current moment is within the range of the changed user field of view (FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510 in the recorded panoramic video output 500); and 
(FIG. 5c and [0097], the visual cue 504c may disappear when the direction of the future event 510 in the recorded panoramic video output 50 is within the current field of view 502c, because the viewer no longer needs to be alerted to an event occurring since he will see the event with his current field of view).

As to claim 17, You further discloses wherein the client device is further caused to:
determine that the recommended field of view changes at a current moment (FIG. 5b and [0096], the position of the event changes with time (as the diver moves to the left when performing his dive), and so the marker indicating the position of the event 506a, 506b, 506c also moves with the moving event); 
obtain user field of view information corresponding to the current moment (FIG. 5b and [0093], Current-field-of-view indication data is received at an apparatus to indicate the viewer's current field of view 502a, 502b, 502c); 
determine whether a field of view range corresponding to the changed recommended field of view is within a field of view range corresponding to the user field of view at the current moment (FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510 in the recorded panoramic video output 500); and 
when the field of view range corresponding to the changed recommended field of view is within the field of view range corresponding to the user field of view at the current moment, skipping displaying an image within the recommended field of view at the current moment (FIG. 5c and [0097], the visual cue 504c may disappear when the direction of the future event 510 in the recorded panoramic video output 50 is within the current field of view 502c, because the viewer no longer needs to be alerted to an event occurring since he will see the event with his current field of view).

As to claim 18, You further discloses wherein the client device is further caused to: display prompt information, wherein the prompt information is used to prompt a user to switch a field of view (see [0063]). 

As to claim 19, You discloses a non-transitory computer readable storage medium, comprising instructions, wherein when the instruction is executed by a computer (see [0038], [0066]), the computer is caused to perform the method according to claim 1 (see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 20170026577, hereinafter You).

claim 2, You further discloses wherein the user field of view information comprises location information of the user field of view in an image of the panoramic video, and the recommended field of view information comprises location information of the recommended field of view in the image of the panoramic video (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c); and, wherein 
determining, by the client device, based on the user field of view information and the recommended field of view information, that the field of view range corresponding to the recommended field of view is not within the range of the user field of view comprises (see [0060], [0129]-[0130] and FIGS. 5a-5c): 
determining a relative distance between the user field of view and the recommended field of view in the image of the panoramic video based on the location information of the user field of view in the image of the panoramic video and the location information of the recommended field of view in the image of the panoramic video (FIGS. 5a-5c and [0096], spatial distance); 
(FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510 when the spatial distance between the current field of view 502 and the event 510 is zero); and 
(FIG. 5b, the viewer's current field of view 502b does not include the location of the event 510 when the spatial distance from the occurrence of the event 510 is relatively large [i.e. greater than zero]).

However, it would have been obvious to one having ordinary skill in the art to use a preset threshold in determining whether the range of the user field of view comprises or does not comprise the field of view range corresponding to the recommended field of view, since it has been held that where the general conditions of a claim are disclosed in the prior art (in this case determining whether the range of the user field of view comprises or does not comprise the field of view range corresponding to the recommended field of view based on a spatial distance), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.II.A Optimization Within Prior Art Conditions or Through Routine Experimentation.

As to claim 3, You further discloses wherein the user field of view information comprises location information of the user field of view in the image of the panoramic video and field of view magnitude information of the user field of view, and the recommended field of view information comprises location information of the recommended field of view in the image of the panoramic video and field of view magnitude information of the recommended field of view (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c); and, wherein 
determining, by the client based on the user field of view information and the recommended field of view information, that the field of view range corresponding to the recommended field of view is not within the range of the user field of view comprises (see [0060], [0129]-[0130] and FIGS. 5a-5c): 
(FIGS. 5a-5c,display regions corresponding to the user’s field of view 502 and the future event 510 in the recorded panoramic video output 500); 
determining a proportion of an overlapping area of the two display regions to the display region of the user field of view or to the recommended field of view in the 2D plane (FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510 [i.e. a proportion of an overlapping area]; see also [0115]); and 
(FIG. 5c, the viewer's current field of view 502c includes the location of the event 510 when there is an overlap); and 
(FIG. 5b, the viewer's current field of view 502b does not include the location of the event 510 when there is no overlap). 
You fails to explicitly disclose when the proportion exceeds a preset threshold, and when the proportion does not exceed the preset threshold.
However, it would have been obvious to one having ordinary skill in the art to use a preset threshold in determining whether the range of the user field of view comprises or does not comprise the field of view range corresponding to the recommended field of view, since it has been held that where the general conditions of a claim are disclosed in the prior art (in this case determining whether the range of the user field of view comprises or does not comprise the field Optimization Within Prior Art Conditions or Through Routine Experimentation. See also MPEP 2144.04.IV.A Changes in Size/Proportion.

As to claim 11, You further discloses wherein the user field of view information comprises location information of the user field of view in an image of the panoramic video, and the recommended field of view information comprises location information of the recommended field of view in the image of the panoramic video (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c); and, wherein 
determining, based on the user field of view information and the recommended field of view information, that the field of view range corresponding to the recommended field of view is not within the range of the user field of view comprises (see [0060], [0129]-[0130] and FIGS. 5a-5c): 
determining a relative distance between the user field of view and the recommended field of view in the image of the panoramic video based on the location information of the user field of view in the panoramic video image and the location information of the recommended field of view in the panoramic video image (FIGS. 5a-5c and [0096], spatial distance);
(FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510 when the spatial distance between the current field of view 502 and the event 510 is zero); and 
(FIG. 5b, the viewer's current field of view 502b does not include the location of the event 510 when the spatial distance from the occurrence of the event 510 is relatively large [i.e. greater than zero]).
You fails to explicitly disclose when the relative distance is less than a preset threshold and when the relative distance is not less than a preset threshold.
However, it would have been obvious to one having ordinary skill in the art to use a preset threshold in determining whether the range of the user field of view comprises or does not comprise the field of view range corresponding to the recommended field of view, since it has been held that where the general conditions of a claim are disclosed in the prior art (in this case determining whether the range of the user field of view comprises or does not comprise the field of view range corresponding to the recommended field of view based on a spatial distance), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.II.A Optimization Within Prior Art Conditions or Through Routine Experimentation.

As to claim 12, You further discloses wherein the user field of view information comprises location information of the user field of view in an image of the panoramic video and field of view magnitude information of the user field of view, and the recommended field of view information comprises location information of the recommended field of view in the image of the panoramic video and field of view magnitude information of the recommended field of view (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c); and, wherein 
(see [0060], [0129]-[0130] and FIGS. 5a-5c): 
calculating display regions of the user field of view and the recommended field of view in a 2 dimensional (2D) plane based on the user field of view information and the recommended field of view information (FIGS. 5a-5c,display regions corresponding to the user’s field of view 502 and the future event 510 in the recorded panoramic video output 500);
determining a proportion of an overlapping area of the two display regions to the display region of the user field of view or to the recommended field of view in the 2D plane (FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510 [i.e. a proportion of an overlapping area]; see also [0115]); 
(FIG. 5c, the viewer's current field of view 502c includes the location of the event 510 when there is an overlap); and 
(FIG. 5b, the viewer's current field of view 502b does not include the location of the event 510 when there is no overlap).
You fails to explicitly disclose when the proportion exceeds a preset threshold, and when the proportion does not exceed the preset threshold.
However, it would have been obvious to one having ordinary skill in the art to use a preset threshold in determining whether the range of the user field of view comprises or does not Optimization Within Prior Art Conditions or Through Routine Experimentation. See also MPEP 2144.04.IV.A Changes in Size/Proportion.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 20170026577, hereinafter You) in view of Inomata (US 20170076497).

As to claim 4, You further discloses wherein the user field of view information comprises location information of the user field of view in a panoramic video image, and the recommended field of view information comprises location information of the recommended field of view in the panoramic video image (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c).
You fails to explicitly disclose wherein determining, by the client device, based on the user field of view information and the recommended field of view information, that the field of view range corresponding to the recommended field of view is not within the range of the user field of view comprises: 
separately determining vectors from a sphere center to the user field of view and the recommended field of view; 
calculating an included angle between two vectors; 

when the included angle is not less than the preset threshold, determining that the range of the user field of view does not comprise the field of view range within the recommended field of view. 
However, Inomata teaches wherein determining, by the client device, based on the user field of view information and the recommended field of view information, that the field of view range corresponding to the recommended field of view is not within the range of the user field of view comprises (FIG. 6A): 
separately determining vectors from a sphere center to the user field of view and the recommended field of view (FIG. 6A(a) and [0071], the guiding object 20, the position of the virtual camera 1, the position of the virtual viewpoint 10, and the position of the target object 30);
calculating an included angle between two vectors (FIG. 6A, angle .theta.);
when the included angle is less than a preset threshold, determining that the range of the user field of view comprises the field of view range within the recommended field of view (FIG. 6A(c) and [0073], when an angle .theta. '' is smaller than a given angle); and 
when the included angle is not less than the preset threshold, determining that the range of the user field of view does not comprise the field of view range within the recommended field of view (FIG. 6A(b) and [0072], angle .theta. is larger than angle .phi.).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify You using Inomata’s teachings to include wherein determining, by the client device, based on the user field of view information and the (Inomata; [0006]).

As to claim 13, You further discloses wherein the user field of view information comprises location information of the user field of view in an image of the panoramic video, and the recommended field of view information comprises location information of the recommended field of view in the image of the panoramic video (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c).
You fails to explicitly disclose wherein determining, based on the user field of view information and the recommended field of view information, that the field of view range corresponding to the recommended field of view is not within the range of the user field of view: 
separately determining vectors from a sphere center to the user field of view and the recommended field of view; 

when the included angle is less than a preset threshold, determining that the range of the user field of view comprises the field of view range within the recommended field of view; and 
when the included angle is not less than the preset threshold, determining that the range of the user field of view does not comprise the field of view range within the recommended field of view. 
However, Inomata teaches wherein determining, based on the user field of view information and the recommended field of view information, that the field of view range corresponding to the recommended field of view is not within the range of the user field of view (FIG. 6A):
separately determining vectors from a sphere center to the user field of view and the recommended field of view (FIG. 6A(a) and [0071], the guiding object 20, the position of the virtual camera 1, the position of the virtual viewpoint 10, and the position of the target object 30);
calculating an included angle between two vectors (FIG. 6A, angle .theta.);
when the included angle is less than a preset threshold, determining that the range of the user field of view comprises the field of view range within the recommended field of view (FIG. 6A(c) and [0073], when an angle .theta. '' is smaller than a given angle e.g., the angle .phi. is larger than .theta.''); and 
when the included angle is not less than the preset threshold, determining that the range of the user field of view does not comprise the field of view range within the recommended field of view (FIG. 6A(b) and [0072], angle .theta. is larger than angle .phi.). 
(Inomata; [0006]).

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.
Applicant argues, at pages 2-3, that You does not disclose “displaying, by the client device, together with an image corresponding to the user field of view an image within the recommended field of view”.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482